Exhibit 10.22

 

LOGO [g263744g33o04.jpg]

LOAN AGREEMENT - REVOLVING LINE OF CREDIT

This Loan Agreement – Revolving Line of Credit is made as of the 22nd day of
March, 2012 (the “Effective Date”), between JAGGED PEAK, INC., a Nevada
corporation (“Borrower”), in favor of FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower has applied to Lender for a revolving line of credit in the
maximum revolving principal amount of $3,000,000.00 (the “Commitment Amount” or
the “Loan”).

WHEREAS, the Loan is (i) evidenced by that certain Promissory Note - Revolving
Line of Credit of even Effective Date herewith, made by Borrower and payable to
the order of Lender in the maximum revolving principal amount of the
$3,000,000.00 (together with any renewals, substitutions, modifications and
extensions thereof made or permitted by Lender in its sole and absolute
discretion, the “Note”) and (ii) secured by, among other collateral, a security
agreement and fixture filing of even date herewith from Borrower to Lender (the
Note, the Security Agreement, this Agreement and all other documents executed by
Borrower or delivered to Lender in connection with the Loan being hereinafter
collectively called the “Loan Documents”).

NOW, THEREFORE, and in consideration of the covenants herein contained, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS

For the purpose of this Agreement, the following terms shall have the meanings
set forth in this Section 1. Any references in this Agreement to the financial
condition or business operations of the Borrower or to the adverse effect on the
Borrower of certain events, circumstances or conditions, shall be deemed to
refer to the Borrower entities on a consolidated basis. (When accounting terms
used herein are not specifically defined, whether or not capitalized herein,
they shall have the meaning attributable to them under generally accepted
accounting principles or as are otherwise acceptable to Lender in its sole
discretion and shall be interpreted and all accounting determinations shall be
made in accordance with GAAP.)

1.1. “Account” shall have the same definition as the definition contained in
Article 9 of the Uniform Commercial Code of the state of Florida, and shall also
mean any account receivable of Borrower as that term is used under generally
accepted accounting principles.

1.2. “Account Debtor” means any Person who owes payment to Borrower for goods or
services rendered by Borrower to that Person.

1.3. “Affiliate” means any Person which or who directly or indirectly controls,
is controlled by, or is under common control with Borrower.

1.4. “Agreement” means this Loan Agreement, as it may from time to time be
amended.

1.5. “Business Day” means any day not a Saturday, Sunday or legal holiday in the
State of Florida, on which commercial banks are open for business in Tampa.

1.6. “Certificate of” means a certificate signed by the president of that
Person.

 

1



--------------------------------------------------------------------------------

1.7. “Debt” means any indebtedness or liability for borrowed money (including
any liability on account of deposits or advances), and any other indebtedness
evidenced by notes, debentures, bonds, Rate Management Obligations, or similar
obligations.

1.8. “Default Rate” has the meaning set forth in the Note.

1.9. “EBITDA” means on a consolidated basis, the amount of Borrower’s earnings
before interest, taxes, depreciation and amortization expense, for the quarterly
measurement period.

1.10. “Event of Default” means any of the events specified herein, provided that
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event, or act; “Default” shall mean any of such events, whether or
not any such requirement has been satisfied.

1.11. “Financial Statements” means the balance sheet, operating statement, and
statement of income and surplus as of the end of and for the applicable period
for Borrower in format reasonably acceptable to Lender.

1.12. “Fixed Charge Coverage Ratio – Rolling Quarterly Test” means each of the
quarterly tests to be performed by Lender, commencing with the Borrower’s
quarter ending closest to March 31, 2013, to determine the ratio of the ratio of
(a) Borrower’s EBITDA plus rent plus operating lease payments to the extent
permitted, less cash taxes paid, less distributions (excluding non-cash
compensation to managers), less dividends less capital expenditures (other than
capital expenditures financed with the proceeds of purchase money Indebtedness
or capital leases to the extent permitted hereunder) plus non-cash expenses for
compensation to employees and consultants, less other extraordinary income items
for the twelve month period ending, based on a rolling four quarter average,
divided by (b) the consolidated sum of (i) Borrower’s interest expense, plus
(ii) all principal payments with respect to Indebtedness that were paid or were
due and payable by all consolidated entities during the period plus rent plus
permitted operating lease expense incurred in the same such period. The Fixed
Charge Coverage Ratio – Rolling Quarterly Test will commence as of March 31,
2013 and continue quarterly thereafter throughout the term of the Loan.

1.13. “Fixed Charge Coverage Ratio – 2012 Test” means each of the three
quarterly tests to be performed by Lender, commencing June 30, 2012 through
December 31, 2012, to determine the ratio of (a) Borrower’s EBITDA plus rent
plus operating lease payments to the extent permitted, less cash taxes paid,
less distributions (excluding non-cash compensation to managers), less dividends
less capital expenditures (other than capital expenditures financed with the
proceeds of purchase money Indebtedness or capital leases to the extent
permitted hereunder) plus non-cash expenses for compensation to employees and
consultants, less other extraordinary income items for the year to date period
ending (i.e., the test for the fiscal quarter ending closest to June 30, 2012
will test six months of operating performance, the test for the fiscal quarter
ending closest to September 30, 2012 will test nine months of operating
performance, and the final Fixed Charge Coverage Ratio Test for the fiscal
quarter ending closest to December 31, 2012, will test twelve months of
operating performance), plus payments made to Moriah Capital, L.P. of up to
$170,000 for repurchase of Borrower’s stock, divided by (b) the consolidated sum
of (i) Borrower’s interest expense, plus (ii) all principal payments with
respect to Indebtedness that were paid or were due and payable by all
consolidated entities during the period plus rent plus permitted operating lease
expense incurred in the same such period.

1.14. “Indebtedness” means all amounts or sums due from Borrower to Lender, now
or in the future, under this Agreement, the Note, and all other Loan Documents,
any and all Rate Management Agreements, any and all Rate Management Obligations
and under any and all other notes, instruments, or agreements between Borrower
and the Lender whatsoever including, without limitation, principal, interest,
standby fees, costs of collection, attorneys’ fees and other expenses of the
Lender which Borrower is obligated to pay and amounts advanced by Lender in
discharge of obligations of Borrower, whether such amounts are now due or
hereafter incurred, directly or indirectly, and whether such amounts are from
time to time reduced and thereafter increased or entirely extinguished and
thereafter reincurred.

 

2



--------------------------------------------------------------------------------

1.15. “Loan Documents” means, collectively, this Agreement, the Note, the
Security Agreement granting to Lender a security interest in all assets of
Borrower described in said Security Agreement; such Uniform Commercial Code
Financing Statements as Lender deems necessary, any and all Rate Management
Agreements, the Closing Certificate and Agreement and any and all other
documents contemplated hereby or thereby; and all other documents or agreements
by any party evidencing, guarantying or securing the Loan and “Loan Document”
means any one of the Loan Documents.

1.16. “Loan Fee” means the initial loan fee paid at closing in the amount of
$15,000.00.

1.17. “Note” means, collectively, the Promissory Note - Revolving Line of Credit
in the amount of $3,000,000.00 and any renewal, replacement or substitution
therefor and any additional promissory note hereafter entered into by Borrower
in favor of Lender.

1.18. “Obligations” means all obligations whether direct, indirect or contingent
to pay money, however arising, including, without limitation, general accounts
payable, payments under leases, installment purchase contracts, Debts, and the
like.

1.19. “Permitted Liens” means:

 

  (a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

  (b) Other statutory or common law liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

 

  (c) Those security interests and other liens in favor of Lender securing the
repayment of the Indebtedness; and

 

  (d) Purchase money liens on fixed assets securing the loans and capitalized
leases permitted pursuant to the provisions of Section 6.1 hereof, provided that
any such lien is limited to the purchase price and expressly attaches only to
the personal property acquired thereby.

1.20. “Permitted Obligations” means the following: (i) the Indebtedness; and
(ii) accounts payable and accrued payables arising in the ordinary course of
business which are not past due in accordance with their terms.

1.21. “Person” means an individual, a partnership, a corporation, an entity, an
association, a trust, a joint venture, an unincorporated organization, or any
government or any department or agency or authority thereof, or any natural or
artificial person.

1.22. “Property” means the Accounts and the assets and other property described
in the Security Agreements as property upon which Lender has been granted a
security interest pursuant to the Security Agreements.

1.23. “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

1.24. “Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

1.25. “Security Agreements” means the Security Agreement of even Effective Date
herewith to be executed by Borrower granting to Lender a first lien upon certain
assets of Borrower described therein and all other documents from time to time
executed and delivered which secure the Indebtedness.

1.26. “Security Documents” means the Security Agreement, Uniform Commercial Code
Financing Statement, including any and all amendments, modifications, extension,
renewals, replacements, substitutions and consolidations of any such documents,
collectively, executed by Borrower in favor of Lender securing the assets of
Borrower in connection with the Note.

1.27. “Senior Funded Indebtedness” means all Indebtedness (i) in respect of
money borrowed or (ii) evidenced by a note, debenture (excluding subordinated)
or other like written obligation to pay money, or (iii) in respect of rent or
hire of property under leases or lease arrangements which under generally
accepted accounting principles are required to be capitalized, or (iv) in
respect of obligations under conditional sales or other title retention
agreements.

SECTION 2

DESCRIPTION OF BORROWING RELATIONSHIP

2.1 The Loan. Subject to the terms and conditions contained in this Agreement,
and in reliance upon the representations and warranties hereinafter set forth,
Lender agrees to extend to Borrower the credit evidenced by the Note. Borrower
agrees to accept such extension of credit and to use the proceeds thereof only
as provided herein. The Loan shall be evidenced by the Note and this Agreement,
and principal and interest on the Loan shall be payable as provided in the Note.

2.2 Security for the Loan. The payment and performance by Borrower of its
obligations under the Note and the Loan Documents shall be secured by (i) the
Security Documents; (ii) UCC Financing Statement filed with the Nevada Secretary
of State; and (iii) such other collateral and security as may be (A) required
under this Agreement or any of the other Loan Documents, or (B) otherwise
provided to Lender.

2.3 Note. The Note evidences a $3,000,000 revolving line of credit entered by
and between Borrower and Lender concurrently herewith. The total amount to be
advanced under the Revolving Note shall not exceed at any one time the sum of
$3,000,000.00. All advances under the Note shall be secured by the Security
Agreement of even Effective Date herewith. Borrower may only make advances under
the Revolving Note in accordance with the terms, obligations and limits set
forth herein.

2.4 Other Notes. All of the terms, covenants and conditions contained in this
Loan Agreement shall apply not only to the Note, but also to all other
Indebtedness and other sums owed from Borrower to Lender, now or in the future;
and Borrower hereby acknowledges and agrees that subject to any applicable
notice or cure periods, any breach or default or other similar condition or
event (however described) of this Loan Agreement shall also be a default under
any and all of the foregoing notes, and obligations and a default under any of
the foregoing notes or obligations shall also be a default under this Loan
Agreement.

2.5 Loan Fee. Borrower has paid Lender a non-refundable loan origination fee of
$15,000.00 (the “Loan Fee”). The parties recognize and agree that the Loan Fee
(i) was not and is not a charge for the use of money, but rather a purchase of
the right to secure a loan of money on the part of Borrower, and (ii) was a

 

4



--------------------------------------------------------------------------------

material inducement for Lender to make the Loan and for having Lender ready,
willing and able to fund the Loan in accordance with the terms of this
Agreement. Borrower’s payment of the Loan Fee to Lender is and shall be in
addition to all other payments (including without limitation principal and
interest) now or hereafter payable to Lender pursuant to the Note and the other
Loan Documents.

2.6 Unused Commitment Fee. In addition to the aforesaid Loan Fee, Borrower
agrees to pay Lender an additional Loan Fee in an amount equal to 25 basis
points (.250%) to be calculated on the portion of the unused Commitment Amount
(the “Unused Commitment Fee”). The Unused Commitment Fee will be collected in
arrears and shall be due on a quarterly basis (and computed on the basis of a
year of 360 days and the actual number of days elapsed and the daily unused
Commitment Amount), beginning on June 30, 2012, and shall be paid within five
(5) days of the date of notification from Lender to Borrower.

SECTION 3

CONDITIONS PRECEDENT

The obligation of the Lender to make the Loan hereunder (or to advance funds
under the Note from time to time) is subject to the following conditions
precedent and subject to no material adverse change (as determined solely by
Lender in its sole discretion) in the financial condition of Borrower having
occurred and to Borrower’s certification of no pending or threatened material
adverse litigation against Borrower:

3.1 Financial Statements. Delivery to Lender of Financial Statements and other
financial information described in this Agreement, or as otherwise reasonably
requested by Lender.

3.2 Supporting Documents. Current, certified copies of Borrower’s Articles of
Incorporation and By-Laws, a Good Standing Certificate, corporate resolutions
authorizing the transactions contemplated hereby, and incumbency certificates,
all in form and substance satisfactory to Lender.

3.3 Debts. A schedule of existing Debts of Borrower as of the Effective Date (a
true, correct and complete schedule of which has been attached to this Agreement
as Schedule 3.3, accompanied by, as and to the extent applicable, a certified
schedule of existing liens on any and all assets of Borrower). Borrower shall
provide an updated schedule of existing Debts of Borrower (i) quarterly with the
financial reports required by Section 5.1 hereof when there have been changes in
such debt schedule other than debts incurred in the ordinary course of operation
of Borrower’s business, and (ii) annually with the financial reports required by
Section 5.1 hereof.

3.4 Documents Required for the Closing. Borrower shall have duly executed and
delivered to Lender, or provided to Lender prior to any further disbursements of
the Loan (the “Closing”) the following:

 

  (i) the Note;

 

  (ii) this Loan Agreement;

 

  (iii) the Security Agreement;

 

  (iv) Uniform Commercial Code Financing Statements;

 

  (v) the Closing Statement; and

 

  (vi) such other documents and information as Lender’s counsel reasonably
requires.

3.5 Default. No Event of Default is in existence.

 

5



--------------------------------------------------------------------------------

SECTION 4

BORROWING, REPAYMENT AND SECURITY

4.1 Revolving Note. As provided in the Note, Borrower may borrow, pay, reborrow
and repay under the terms of the Note and pursuant to this Section 4 (provided
that at no time shall the balance outstanding exceed $3,000,000.00).

4.2 Disbursements and Borrowing Availability Under Note. Advances which may be
made by Lender from time to time under the Note shall be made available to
Borrower by crediting such proceeds to Borrower’s operating account with Lender.
Lender may in its sole discretion charge Borrower’s operating account for all of
Borrower’s liabilities then due with respect to the loan(s) described in this
Loan Agreement, including without limitation, interest, principal, fees and
reimbursement of customary Lender expenses.

4.3 Security. All Indebtedness shall be secured by the Security Documents. Any
default under any Loan Document beyond any applicable notice and cure period
shall be deemed a Default under this Loan Agreement.

4.4 Prepayments. Borrower may, at its option, prepay the Note in whole or in
part without penalty or premium.

4.5 Calculation of Interest. Any interest due on the Note or on any other amount
constituting Indebtedness hereunder, shall be calculated on the basis of the
actual number of days elapsed over a year containing 360 days. Notwithstanding
anything herein or in any document contemplated hereby to the contrary, the
maximum amount of interest which Lender shall collect hereunder shall not exceed
that amount which when added to any other amount deemed interest under
applicable law equals the amount which would have been collected if interest had
been calculated on the outstanding principal indebtedness at the maximum
interest rate per annum allowed by applicable law. In the event any interest is
received or charged by Lender in excess of that amount, Borrower shall be
entitled to an immediate refund of such excess.

4.6 Application of Payments. All payments received on the Note shall be applied
first to expenses that are neither principal nor interest, then to reasonable
costs and expenses required to be paid under the terms of this Agreement, then
to interest to the extent then accrued and then to principal.

4.7 Place and Medium of Payment. Unless Borrower is otherwise notified by
Lender, all payments of principal, interest, or other amounts constituting
Indebtedness shall be made at the office of the Lender specified herein or at
such other address as the Lender may designate.

4.8 Reaffirmation of Representations and Warranties. Each request by the
Borrower for an advance under the Note and the Commitment Amount (i) shall
constitute a reaffirmation that the representations and warranties contained in
this Agreement remain true and correct in all material respects as of the date
of such request and that the Borrower is in compliance with the financial
covenants contained herein, and unless the Lender is notified to the contrary in
writing prior to the disbursement of the requested advance, will be so on the
date of such advance and (ii) shall constitute the Borrower’s representation and
warranty that the information set forth in each such request and any
certification by the Borrower in connection therewith is true and correct and
omits no material fact necessary to make the same not misleading.

SECTION 5

FINANCIAL STATEMENTS AND OTHER AFFIRMATIVE COVENANTS

Borrower covenants and agrees that from the date hereof and until the
Indebtedness is paid in full it shall, where appropriate:

5.1 Financial Statements, Etc. Borrower will deliver to Lender the following:

 

  (i) Effective as of December 31, 2012, and continuing annually thereafter
within one hundred and twenty (120) days after the end of each fiscal year,
annual audited year-end Financial Statements as of the end of and for such year
of the Borrower acceptable to Lender in reasonable detail, setting forth in
comparative form the corresponding figures for the corresponding date and period
in the preceding fiscal year.

 

6



--------------------------------------------------------------------------------

  (ii) Commencing as of December 31, 2012 and annually by December 31 of each
year thereafter Borrower shall deliver a proposed budget for the ensuing year
during the term of the Loan.

 

  (iii) Commencing as of March 30, 2012 and continuing quarterly thereafter,
within forty-five (45) days after the end of each of Borrower’s fiscal quarters
Borrower shall provide to Lender, internally prepared Financial Statements as of
the end of and for such period in reasonable detail to include operating
statement, balance sheet and statement of cash flows certified to Lender by an
Officer of Borrower and acceptable to Lender in its sole but reasonable
discretion.

 

  (iv) Commencing as of March 30, 2012 and continuing quarterly thereafter,
within forty-five (45) days after the end of each of Borrower’s fiscal quarters,
Borrower shall provide to Lender, internally prepared profit and loss projection
statement for the ensuing fiscal quarter, signed by an Officer of the Borrower.

 

  (v) Within forty-five (45) days after the end of each quarter, commencing with
Borrower’s fiscal quarter ending June 28, 2012, Borrower shall provide to Lender
a Covenant Compliance Worksheet, in the form attached hereto as Exhibit 5.1, or
on such other form as Lender may from time to time approve in writing, signed by
an Officer of the Borrower.

 

  (vi) Promptly upon receipt thereof, copies of all other material detailed
reports (if any) submitted to Borrower by independent certified public
accountants in connection with each annual or interim review of the books of
Borrower by such accountants.

 

  (vii) Promptly upon Borrower obtaining knowledge of the occurrence of any
default, a notice thereof, specifying the nature thereof; and promptly upon the
occurrence of any event or the discovery of any fact which might affect or
indicate a material and adverse change in Borrower’s financial condition, notice
thereof specifying the nature thereof.

 

  (viii) Such other material financial and general business information as
Lender may from time to time reasonably request from Borrower or any guarantor
from time to time obligated to Lender with respect to the Loan (a “Guarantor”),
including, without limitation, at such times as Lender requests, a listing of
all Accounts, including names, addresses and phone numbers of Account Debtors.

5.2 Books of Account. Borrower will maintain books of account in accordance with
its accrual basis accounting consistently applied, and otherwise in accordance
with generally accepted accounting principles, so as to disclose the information
necessary for determining whether the provisions of this Agreement have been
met.

5.3 Right of Inspection. Whenever Lender, in its sole discretion, deems it
necessary, and upon five Business Days’ prior notice to Borrower, Borrower will
permit Lender or any agent designated by Lender to visit and inspect any
property of Borrower and to inspect and make excerpts of Borrower’s accounting
records, all at such reasonable times and as often as Lender may reasonably
request.

5.4 Insurance. Borrower currently has in place and will at all times maintain
adequate insurance with responsible insurers with coverage normally obtained by
businesses similar to Borrower’s, and in full compliance with all of Lender’s
underwriting guidelines and criteria, including, but not limited to business
interruption insurance. Borrower will provide Lender prior to closing (and
annually thereafter), a Certificate of Insurance in form required by Lender
naming Lender as the “loss payee,” specifying the types and amounts of insurance
in force and the insurers of each risk covered by such insurance, and maintain
the same throughout the term of the loan.

 

7



--------------------------------------------------------------------------------

5.5 Payment of Indebtedness, Taxes, Etc. Borrower will (a) pay and discharge all
of their indebtedness and Obligations as and when due and payable and (b) pay
and discharge promptly all taxes, assessments and governmental charges or levies
imposed upon its income and profits, or upon any of their property, real,
personal or mixed, or upon any part thereof, before the same shall become in
default, as well as all lawful claims for labor, materials and supplies or
otherwise which, if unpaid, might become a lien or charge upon such properties
or any part thereof; provided, however, that Borrower will not be required to
pay and discharge any such tax, assessment, charge, levy or claim referred to in
clause (b) above so long as the validity thereof shall be diligently and
continuously contested in good faith by appropriate proceedings with respect to
any such tax, assessment, charge, levy or claim so contested.

5.6 Maintenance of Corporate Existence, Rights. Borrower will do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence, franchises, rights and privileges as a corporation under the laws of
Nevada and will do or cause to be done all things necessary to preserve and keep
in full force and effect its right to own property and operate all aspects of
its business in the State of Florida in a manner not less favorable to it than
those now in existence. Borrower will comply with all requirements applicable to
it under the laws or regulations of the United States, of any state or states
and of any other governmental authority.

5.7 Use of Proceeds. The funds borrowed under the Note will be used only for
valid corporate purposes.

5.8 Further Assurances. If at any time the Lender, in its sole but reasonable
discretion, believes that any portion of the Indebtedness is not properly
secured or will or may not be properly secured by the Security Agreements as a
first priority lien upon all Accounts and assets to Lender’s reasonable
satisfaction, then Borrower shall, within three (3) days after written notice of
such request from Lender, take all actions and do all things and matters
necessary to assure to the satisfaction of Lender that any part of the
Indebtedness then existing or thereafter to be created is properly secured or
will be secured as contemplated by this Agreement or any other Loan Document.

5.9 Maintenance of Assets. Borrower will maintain its offices and all of its
equipment and assets in good working order and make all normal and customary
repairs and replacements of the same.

5.10 Litigation Notice. Borrower will deliver to Lender prompt written notice of
any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which, if adversely determined,
would materially adversely affect the business, properties or condition,
financial or otherwise, of Borrower.

5.11 Transactions with Affiliates. Borrower shall not enter into any transaction
including, without limitation, the purchase, sale, or exchange of property with
any Affiliate except in the ordinary course of and pursuant to the reasonable
requirement of Borrower’s business, and upon terms substantially the same and no
less favorable to Borrower as Borrower would obtain in a comparable arms’ length
transaction with any Person not an Affiliate, and so long as such transaction is
not prohibited hereunder. So long as Borrower is indebted to Lender, Borrower
agrees that it shall not divert any orders, business, billings, or accounts to
any Affiliate or any Person.

5.12 Shareholder Debt and Loans to Related Parties. All Shareholder Debt and/or
any Debt to Affiliates or Related Parties shall at all times be and remain
expressly subordinate to the Loan and the lien, operation and effect of Lender’s
security interests pledged therefor and Borrower shall execute such additional
subordinations as is required by Lender and shall cause Borrower’s stockholders,
Affiliates or Related Parties to execute such additional subordinations as
Lender deems appropriate. Payments of interest under any existing or future
Shareholder Debt or Loans to Affiliates or Related Parties debt shall be
permitted unless and until Lender shall notify Borrower in writing otherwise.

 

8



--------------------------------------------------------------------------------

5.13 Review of Accounts. At any time following the occurrence of an Event of
Default, Borrower shall allow Lender, at Lender’s request (when Lender deems the
same reasonably necessary), to obtain a review of all Accounts by an independent
third party acceptable to Lender and Borrower, all at the expense of Borrower,
the review to be in form satisfactory to Lender. In the event of such a review,
the Lender agrees and, prior to the commencement thereof, will cause the
independent third party to acknowledge and agree to maintain the confidentiality
of the information to which access is given and will not deal with such
information in any manner which results in the breach of the Borrower’s ethical
obligation to maintain the confidentiality of privileged client information and
communications.

5.14 Fixed Charge Coverage Ratio. Borrower shall at all times maintain a fixed
charge coverage ratio (the “Fixed Charge Coverage Ratio”) of not less than
1.50:1.00, as measured and verified by Lender quarterly. The applicable Fixed
Charge Coverage Ratio will be measured by Lender quarterly through December 31,
2012 on the basis of the Fixed Charge Coverage Ratio – 2012 Tests and thereafter
will be measured by Lender quarterly on the Fixed Charge Coverage Ratio –
Rolling Quarterly Basis.

5.15 Senior Funded Indebtedness to EBITDA. Borrower shall at all times maintain
a maximum Senior Funded Indebtedness to EBITDA ratio of not more than 2:00:1.00.
Borrower’s Senior Funded Indebtedness to EBITDA shall be measured by Lender on a
quarterly basis throughout the term of the Loan, on a rolling four quarter
average, commencing June 30, 2012. In the event the Senior Funded Indebtedness
to EBITDA ratio is out of compliance during any test period, Borrower shall be
required to make an immediate principal reduction payment in an amount
sufficient to bring the Loan into compliance with this financial covenant.

5.16 Cash Distributions. Borrower shall not pay distributions or dividends to
shareholders or otherwise disburse cash to shareholders or investors during the
term of the Loan without Lender’s prior written consent. Without limitation of
the foregoing, it is expressly agreed that the repurchase by Borrower of
Borrower’s stock previously held by Moriah Capital LP (“Moriah Capital”) for an
amount not to exceed $170,000.00 has been approved by the Lender.

5.17 Primary Banking Relationship. Throughout the term of the Loan Borrower
shall maintain all operating and reserve accounts with Lender.

5.18 Cross Default and Cross Collateralization. Borrower hereby agrees that any
breach or default or other similar condition or event (however described) of any
other loan, note, obligation, Rate Management Agreement, Rate Management
Obligation or indebtedness now or hereafter owed to Lender by Borrower beyond
any applicable grace period provided in the instrument or agreement under which
such indebtedness was created or secured, including, but not limited to that
certain Revolving Line of Credit Loan of even Effective Date herewith in favor
of Lender in the amount of $3,000,000.00 and/or or any other indebtedness owed
to Lender beyond any applicable grace period provided in the instrument or
agreement under which such indebtedness was created or secured, which is not
cured within the applicable grace period shall be deemed a breach and default of
this document. Borrower hereby agrees that all of the Loan Documents, Additional
Security Documents, Rate Management Agreements, security documents and any
future mortgages and loan documents are hereby cross-collateralized, such that
all collateral and property named or described in each and every one of the Loan
Documents shall be collateral for any and all future notes and the proceeds
received by Lender from such collateral whether by liquidation or otherwise
shall be applied to such notes and in such order as Lender may determine in
Lender sole discretion.

 

9



--------------------------------------------------------------------------------

SECTION 6

NEGATIVE COVENANTS

Borrower covenants and agrees that from the date hereof until the Indebtedness
is paid in full:

6.1 Liens, Etc. Borrower will not create or allow to be created, incur any
additional debt or otherwise borrow money in excess of a cumulative total of
$150,000.00 or allow to be incurred, assume or suffer, or allow to exist any
mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever
(except Permitted Liens) on any of its assets now or hereafter owned, or enter
into or suffer or allow to exist any conditional sales contracts or other title
retention agreements, any such liens, nor will it in any way become responsible
for the Obligations of any other Person, directly or indirectly, whether by
agreement to purchase the Obligations of any other Person, by guaranty,
endorsement, surety agreement or otherwise, without the prior written consent of
Lender. Notwithstanding the foregoing, prior to incurring any liens other than
Permitted Liens, Borrower shall provide written subordination of any and all
such liens to Lender, in form and content acceptable to Lender.

6.2 Merger; Consolidation; Sale of Substantial Assets; Name Change. Borrower
will not directly or indirectly merge or consolidate with, or sell, lease,
transfer or otherwise dispose of all or a substantial part of its properties,
shares or assets to, or acquire all or a substantial part of the properties,
shares or assets of, any other Person, without the prior written consent of
Lender; provided, however, that (a) Borrower may acquire all or a substantial
part of the properties, shares or assets of, another Person, whether through a
merger, acquisition of assets or otherwise, so long as the total amount of
consideration paid in all or any such transactions during the term hereof
(including any debt assumed by Borrower in such transactions), does not exceed
$250,000.00 and (b) nothing contained in this Agreement or any of the other Loan
Documents shall be construed to permit any of the properties and assets of
Borrower to be transferred by Borrower to its Canadian subsidiary or any other
non-U.S. entity. Borrower shall provide not less than thirty (30) days advance
written notice to Lender as herein required prior to effecting any change of its
corporate name or reorganization of Borrower in another jurisdiction.

6.3 Loans and Investments. Borrower will not purchase any stock, securities or
evidence of indebtedness, or make or permit to exist any loans or advances to,
without the prior written consent of Lender, or make any investments or acquire
any interest in, any other Person, except as contemplated in Section 6.2 hereof.

6.4 Nature of Business. Borrower shall not conduct any business other than its
current business or business customarily conducted by companies similarly
situated. Paul Demirdjian shall at all times serve as Chief Executive Officer of
Borrower.

6.5 Sale, Pledge, Etc. of Property. Borrower will not sell, transfer, pledge or
otherwise dispose of any of its interest in any of its assets except in the
ordinary course of its business.

6.6 Sale and Leaseback. Borrower will not enter into any arrangement, direct or
indirect, with any Person whereby it shall sell or transfer any property, real
or personal, and used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being transferred.

6.7 Material Adverse Change. Borrower shall not have a material adverse change
in its financial condition.

 

10



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants and so long as this Agreement is in effect or
any part of the Indebtedness remains unpaid, shall continue to warrant at all
times, that:

7.1 Borrower. Borrower is a corporation duly formed and validly existing under
and by virtue of the laws of the State of Nevada and duly qualified to transact
business in the State of Florida. Borrower holds in full force and effect all
material permits, licenses, and franchises necessary for it to carry out its
operations in conformity with all applicable laws and regulations of the States
of Nevada and Florida.

7.2 Financial Statements. Borrower has heretofore made available to Lender its
most recent Financial Statements and other pertinent financial information. All
of those Financial Statements fairly represent the financial condition of the
Borrower and the result of its operations as of the date of the balance sheets
and income and surplus statements, all of which were prepared in accordance with
generally-accepted accounting principles.

7.3 Changes in Financial Condition. Since the date that Borrower has applied for
the loan, there has been no material adverse change in the assets or the
financial condition of Borrower from that set forth or reflected in the
Financial Statements as of that date or for the period then ended.

7.4 Legal or Administrative. There are no actions, suits or proceedings by any
public or governmental body, agency or authority or litigation by any Person, or
by any public or governmental body, agency, or authority pending or threatened
against Borrower or to which it is a party involving the possibility of any
judgment or liability not fully covered by insurance or by adequate reserves set
upon the books of Borrower, or which may result in any material adverse change
in the business or in the condition, financial or otherwise, of Borrower, and,
to the best of the knowledge and belief of Borrower, it has materially complied
with all applicable laws and requirements of governmental authorities.

7.5 Assets. Borrower has good, marketable title to all of its assets reflected
in the Financial Statements and such assets are free and clear of all liens,
charges and encumbrances except for Permitted Liens.

7.6 Loss. Since the date of the Financial Statements already delivered to
Lender, no substantial loss, damage, destruction or taking of any of the
physical properties or assets of Borrower has occurred which has not been fully
restored or replaced, or which is not fully covered by insurance. Borrower is
not aware of any material adverse fact or likelihood concerning its condition or
future prospects which has not been fully disclosed in writing to Lender.

7.7 Corporate Restrictions. Borrower is not a party to any contract or subject
to any charter or other corporate restriction which would materially and
adversely affect its property or business, or its ability to perform its
obligations under the Loan Documents.

7.8 Tax Returns. Borrower has filed all Federal, State and local tax returns
which are required to be filed and has paid all taxes as shown on the returns
and all assessments received by it to the extent that the taxes have become due
other than taxes being contested in good faith.

7.9 Purpose of Borrowing. None of the proceeds of the loan by Lender will be
used for the purpose of reducing or carrying any margin security or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry a margin security or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of Regulation
U, as now in effect or as it may hereafter be amended, and all such proceeds
shall be used for normal business purposes.

 

11



--------------------------------------------------------------------------------

7.10 Authority. Borrower has full authority to enter into the Loan Documents and
carry out all terms thereof and all required approvals or consents of the Board
of Directors and shareholders of the Borrower and all other Persons have been
obtained.

7.11 Payment of Loan Proceeds. Lender is authorized to disburse all proceeds of
any loan to Borrower hereunder directly to Borrower by depositing such proceeds
in Borrower’s account with Lender.

SECTION 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing then there shall be
an Event of Default:

(i) If Borrower defaults in the payment of any principal or interest under the
Note and such payment remains uncured for five (5) days after due date or
defaults in payment of principal or interest under any other obligation owed to
Lender after the expiration of any applicable notice and/or cure periods; or

(ii) If Borrower defaults in any payment of principal of or interest on any
other Obligation for borrowed money in excess of $25,000 beyond any period of
grace provided with respect thereto, or in the performance of any other material
agreement, term, or condition contained in any agreement under which any such
Obligation is created and either (A) such default continues beyond maturity of
the Obligation (whether by acceleration or otherwise) or (B) the effect of such
default is to cause, or permit the holder or holders of such Obligation (or
trustee on behalf of such holder or holders) to cause such Obligation or any
part thereof to become due prior to its stated maturity; or

(iii) If any representation or warranty made by Borrower herein or in any
writing furnished in connection with or pursuant to the Loan Documents shall be
false or misleading in any material respect; or

(iv) If Borrower defaults in the performance or observance of any other
agreement, covenant, term or condition contained herein or in any other Loan
Document and such default shall not have been remedied within thirty (30) days
after written notice thereof is sent by Lender to Borrower; provided, however,
that Borrower reasonably cannot perform or comply with any such obligation
within such thirty (30) day period, the Borrower may have such additional time
to rectify such failure as may be reasonably required provided and for so long
as Borrower continuously proceeds with due diligence, not to exceed sixty
(60) days provided Lender does not deem itself insecure; or

(v) If a proceeding or case shall be commenced in any court of competent
jurisdiction, seeking (a) the liquidation, reorganization, dissolution,
winding-up, or recomposition or readjustment of debts of Borrower, or (b) the
appointment of a trustee, receiver, custodian, liquidator or the like of
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, without the consent of
Borrower and such proceedings or case shall continue undismissed for a period of
sixty (60) days, or an order, judgment or decree approving or ordering any of
the foregoing shall be entered and continue unstayed and in effect, for a period
of sixty (60) days, or an order for relief against Borrower shall be entered in
an involuntary case under Title 11 of the United States Code or any other
Federal or State bankruptcy, insolvency or similar law (as now or hereafter in
effect); or

(vi) If Borrower shall (a) apply for or consent to the appointment of, or the
taking possession by, a receiver, custodian, trustee or liquidator of itself or
of all or a substantial part of its property, (b) admit in writing its
inability, or be generally unable, to pay its debts as such debts become due,
(c) make a general assignment for the benefit of its creditors (d) commence a
voluntary case under Title 11 of the United States Code or any other Federal or
State bankruptcy, insolvency or similar law, or (e) take any corporate action
for the purpose of effecting any of the foregoing; or

 

12



--------------------------------------------------------------------------------

(vii) If any final, non-appealable order is entered in any proceeding against
Borrower or any part of their assets for an amount in excess of $25,000.00 and
the judgment is not satisfied within thirty (30) days thereafter; or

(viii) If there is a default under the terms of the Loan Documents, Security
Agreement, or under the Permitted Liens beyond any applicable notice and cure
periods; or

(ix) If a material adverse change occurs in the business or financial condition
of Borrower or any Guarantor from time to time obligated to Lender with respect
to the Loan.

(x) If Borrower shall default in the due observance or performance of any of its
covenants or agreements under any Rate Management Agreement beyond any
applicable notice and cure periods, if any.

(xi) Borrower fails to make any payments of principal or interest in connection
with the Loan or any other indebtedness owed to Lender beyond any applicable
grace period provided in the instrument or agreement under which such
indebtedness was created or secured, which is not cured within the applicable
grace period,

(xii) Nonpayment by Borrower of any Rate Management Obligation when due or the
breach by Borrower of any term, provision or condition contained in any Rate
Management Agreement.

Thereupon, Lender may, at its option, declare the Note and all other amounts of
the Indebtedness to be immediately due and payable together with interest
accrued thereon, which shall bear interest at the Default Rate (as defined in
the Note) and Lender shall have the right to pursue all legal rights and
remedies allowed by law. Nothing herein or in any other Loan Document is
intended to affect any rights of Lender with respect to any Indebtedness which
may now or hereafter be payable on demand. If the grace periods contained in any
other Loan Document evidencing any of the loans that are the subject matter of
this Loan Agreement allow longer periods of time as grace periods after default,
the grace periods of time set forth in this Section shall be the grace periods
of time that shall control.

SECTION 9

MISCELLANEOUS

9.1 Expenses. Borrower agrees, whether or not the transactions hereby
contemplated shall be consummated, to pay, and save Lender and any agent of
Lender harmless against liability for the payment of all reasonable expenses
arising in connection with this transaction, including, without limitation, any
state documentary stamp taxes and intangible taxes or other taxes (including
interest and penalties, if any) which may be determined to be payable in respect
to the execution and delivery of any Loan Documents executed in connection with
this Agreement, (other than income or other taxes of Lender based upon receipt
of interest income) and the reasonable fees and expenses of Lender’s counsel. If
an Event of Default shall occur, Borrower shall also pay all Lender’s reasonable
costs of collection and expenses incurred to remedy such default, including,
without limitation, Lender’s or any of its agent’s or employees’ travel
expenses, court costs and attorneys’ fees and legal assistants’ fees, and
disbursements whether incurred in connection with collection efforts, trial or
appeal.

9.2 Payments on Business Days. Whenever any payment to be made hereunder or
under any other Loan Document shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest, if any, due in
connection with such payment.

9.3 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by Borrower in connection
herewith shall survive the execution and delivery of the Loan Documents.

 

13



--------------------------------------------------------------------------------

9.4 Successors and Assigns. All covenants and agreements in this Agreement shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not.

9.5 Notices. All notices which are required or permitted hereunder must be in
writing and shall be deemed to have been given, delivered or made, as the case
may be, (notwithstanding lack of actual receipt by the addressee) (i) when
delivered by personal delivery, (ii) three (3) days after having been deposited
in the United States mail, certified or registered, return receipt requested,
sufficient postage affixed and prepaid, or (iii) one (1) day after having been
deposited with an expedited, overnight courier service (such as Federal
Express), addressed to the party to whom notice is intended to be given at the
address set forth below. Any party shall have the right to change such party’s
address for notice hereunder to any other location within the continental United
States by giving of thirty (30) days’ notice to all other parties in the manner
set forth herein.

 

If to Borrower:

   JAGGED PEAK, INC.    3000 Bayport Drive, Suite 250    Tampa, Florida 33607

With copy to:

   SHUMAKER, LOOP & KENDRICK, LLP    101 East Kennedy Boulevard, Suite 2800   
Tampa, Florida 33602    Attn: Gregory C. Yadley, Esquire

If to Lender:

   FIFTH THIRD BANK    201 East Kennedy Boulevard, Suite 1800    Tampa, Florida
33602

With copy to:

   TRENAM, KEMKER, SCHARF,    BARKIN, FRYE, O’NEILL & MULLIS, P.A.    101 East
Kennedy Boulevard, Suite 2700    Tampa, Florida 33602    Attn: Robert G. Stern,
Esquire

9.6 Applicable Law. This Agreement is being delivered in the State of Florida
and shall be construed and enforced in accordance with the laws of the State of
Florida.

9.7 Headings. The descriptive section headings herein have been inserted for
convenience only and shall not be deemed to limit or otherwise affect the
construction of any provisions hereof.

9.8 Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

9.9 Remedies Cumulative. All rights and remedies of Lender hereunder are
cumulative and concurrent and in addition to any rights and remedies which
Lender may have under the laws of Florida or the laws of the United States, and
the exercise of any one right or remedy by Lender against Borrower will not
deprive Lender of any other right or remedy against Borrower.

9.10 Severability. If any portion of any Loan Document is declared void by any
court as illegal or against public policy the remainder of the Loan Document in
question shall continue in full effect.

9.11 Waiver. Borrower waives presentment, notice of dishonor and protest as to
all obligations under the Note.

 

14



--------------------------------------------------------------------------------

9.12 Waiver by Lender. No delay or omission by the Lender in exercising any
right hereunder or under any Loan Document or with respect to the Indebtedness
shall operate as a waiver of that or any other right, and no single or partial
exercise of any right shall preclude the Lender from any other or further
exercise of any other right or remedy. The Lender may (but shall not be
obligated to ) cure any Event of Default on account of Borrower in any
reasonable manner without waiving the Event of Default so cured and without
waiving any other prior or subsequent Event of Default by Borrower, and all
amounts and expenses incurred by Lender in doing so shall bear interest at the
Default Rate. All rights and remedies of the Lender under this Agreement and
under the Uniform Commercial Code and other applicable laws shall be deemed
cumulative.

9.13 Withholding and Other Tax Liabilities. Lender shall have the right to
refuse to make any advances hereunder from time to time unless Borrower shall
have given to Lender evidence, reasonably satisfactory to Lender, that Borrower
has properly deposited or paid, as required by law, all withholding taxes and
all federal, state, city, county or other taxes due up to and including the date
of the advance. Upon expiration or termination of the Note, Lender shall be
entitled to continue to hold any and all of the collateral until Borrower has
given to Lender evidence, satisfactory to Lender, that Borrower has properly
deposited or paid, as required by law, all federal withholding taxes due up to
and including the date of such expiration or termination. In the event that any
lien, assessment or tax liability against Borrower shall arise in favor of any
taxing authority and, in the case of a tax liability, not be classified as a
Permitted Lien, whether or not notice thereof shall be filed or recorded as may
be required by law, Lender shall have the right after five (5) business days’
notice to Borrower (but shall not be obligated, nor shall Lender hereby assume
the duty) to pay any such lien, assessment or tax liability by virtue of which
such charge shall have arisen. In order to pay any such lien, assessment or tax
liability, Lender shall not be obliged to wait until said lien, assessment or
tax liability is filed before taking such action as hereinabove set forth. Any
sum or sums which Lender shall have paid for the discharge of such lien shall be
added to Borrower’s Indebtedness and shall be paid by Borrower to Lender with
interest thereon at the Default Rate, upon demand, and Lender shall be
subrogated to all rights of such taxing authority against Borrower.

9.14 WAIVER OF JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (whether verbal or written) OR ACTIONS
OF ANY PARTY. IT FURTHER WAIVES ANY RIGHT IT MAY HAVE TO SEEK TO CONSOLIDATE ANY
SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LITIGATION
IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. FURTHER, BORROWER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER, NOR THE LENDER’S COUNSEL,
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF
SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL
INDUCEMENT TO LENDER’S EXECUTION AND ACCEPTANCE OF THIS AGREEMENT AND/OR THE
OTHER LOAN DOCUMENTS.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the Effective Date first above written.

 

WITNESSES:     JAGGED PEAK, INC., a Nevada corporation           By:    
[Witness Signature Above]       Paul Demirdjian, Chief Executive Officer        
    [Print Witness Name Above]       (CORPORATE SEAL)                      
“BORROWER”             [Witness Signature Above]                  

[Print Witness Name Above]

As to Borrower

     

 

   

FIFTH THIRD BANK, an Ohio banking

corporation

          By:     [Witness Signature Above]    
Print Name:                                                                   
                           Its:                                                 
Vice President       (CORPORATE SEAL)                             [Print Witness
Name Above]       “LENDER”             [Witness Signature Above]                
  [Print Witness Name Above]      

As to Lender

 

16